—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered June 23, 2000, which, upon a jury verdict finding that the defendant was not at fault in the happening of the accident, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contentions, the verdict was not against the weight of the evidence. The jury’s finding that the defendant was not at fault in the happening of the accident was based on a fair interpretation of the evidence, and should not be disturbed (see, Nicastro v Park, 113 AD2d 129; cf., McCusker v Huben, 253 AD2d 542). Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.